EVERETT, Chief Judge
(concurring):
In providing for trials by military judge alone, Article 51(d) — which was added to the Uniform Code by the Military Justice Act of 1968 — states:
The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.
This language — apart from a formal difference in its first seven words — is identical with that of Fed.R.Crim.P. 23(c), as amended in 1966. Obviously Congress intended to adopt for military justice the special findings requirements applicable to criminal trials by judge alone in the Federal District Courts.
The language of Article 51(d) does not appear to contemplate that a request for special findings shall be expressed in a certain form or manner. Furthermore, Rule 23(c) apparently has not been interpreted to require any particular form of request for special findings. Indeed, the assumption underlying that Rule seems to be that providing defendants a liberal right to obtain special findings in trials without a jury will encourage waivers of jury.1 Thus, any re*443quirement that an accused make his request for special findings in writing probably runs counter to Article 51(d). In any event, Congress did not leave the President free to condition the accused’s right to special findings on his counsel’s specifying “the matter to be determined.” See para. 74/, Manual for Courts-Martial, United States, 1969 (Revised edition). By seeking to impose such a condition in the case at bar, the military judge prejudiced appellant’s rights.
In dealing with instructions to the members of courts-martial, the Court has held that some instructions must be given even without a defense request, while others need be given only if a request has been made. In similar fashion, these principles apply to findings in a trial by military judge alone: (1) If no request is made for special findings, the military judge need make only a general finding; and, “[o]n appeal, findings will be implied in support of the judgment if the evidence, viewed in a light most favorable to the government, warrants them,” United States v. Ochoa, 526 F.2d 1278, 1282 n.6 (5th Cir. 1976); (2) if the accused makes a request for special findings, the judge must make findings which, whether “written or gleaned from comments from the bench, ... must afford a basis for intelligent appellate review,” United States v. Pinner, 561 F.2d 1203, 1206 (5th Cir. 1977), cert. denied, 439 U.S. 1115, 99 S.Ct. 1018, 59 L.Ed.2d 73 (1979); and (3) defense requests for findings on specific matters sometimes will require the trial judge to make more extensive special findings than otherwise would be necessary.
With respect to the last situation — which involves more than a general request for special findings — I perceive no inconsistency between Article 51(d) and the provisions of paragraph 74/. Thus, if a defense counsel — with a view to imposing additional obligations on the trial judge — requests findings on specific matters, then the judge may properly require that this request be in writing. Since nothing in the principal opinion is inconsistent with this analysis, I concur outright.